DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 19-23, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. (US 9,583,578 B2) (“Schulze”), in view of Mizukami et al. (US 2005/0161732 A1) (“Mizukami”).
Examiner note: the rejection can also be reversed with Hirler as the primary reference and Schulze as the secondary reference. Hirler teaches all of the main structural features of the claim, while Schulze teaches there can be a plurality of gates and a plurality of peripheral trenches.
Regarding claim 1, Schulze teaches at least in figure 6B:
a semiconductor base substrate (detailed next) including a first conductive type semiconductor layer (121/130, where 121/130 is n-type); 
a first main electrode (310) formed on one surface side of the semiconductor base substrate (310 is on a top side); 
a second main electrode (320) formed on an other surface side of the semiconductor base substrate on a side opposite to the one surface (320 is formed on a bottom side); 
a plurality of peripheral trenches (235, where Examiner will use 235 for both the trench, and the dielectric which partially fills said trench) formed on a surface of the semiconductor layer (top of 121/130) and having bottom portions covered by the semiconductor layer (bottom of 235 is covered by 121/130) in a peripheral region (690) outside an active region (610) where a main current path is formed between the first main electrode (310) and the second main electrode (320); and 
a plurality of in-trench electrodes (250) each embedded in each of the plurality of peripheral trenches (235) by way of an insulation layer (235) formed on an inner surface of the each peripheral trench (235), 

a thickness of the insulation layer (235) is greater than a thickness of a gate insulation film (205) in the active region (610) where the main current path is formed (The main current path is the use of the device because the main current path is not formed until the device is used. However, 205 would be in the active region 610 where the main current path would be between the source 310 and the drain 320.),

wherein the semiconductor base substrate (121/130) further includes, in the peripheral region (690), a plurality of second conductive type floating regions (125a) disposed in the semiconductor layer (121/130) at a depth position deeper than the bottom portions of the peripheral trenches (125a is deeper than 235) in a spaced apart manner from the peripheral trenches (235, where 125a is spaced from 235) and having a potential in a floating state (col. 7 at lines 52-54, where 125 floats; Examiner notes that 125a is floating in the same manner as Applicant’s figure 15A element 116 is floating).

Schulze does not teach:
A lowermost portion of each of the plurality of peripheral trenches is in direct contact with the first conductive type semiconductor layer.

Mizukami teaches at least in figures 2, 51A-E:
(Examiner note figure 2 explains some of the unlabeled structure in figures 51A-E)
A lowermost portion of each of the plurality of peripheral trenches (8) is in direct contact with the first conductive type semiconductor layer (10).
It would have been obvious to one of ordinary skill in the art to move Schulze 123 such that it does not touch the bottom of 235 as shown in Mizukami 51E. This is because Mizukami teaches that having the compensation region 11/12 touching the trench will perform the same function as not touching the trench. The function taught by Mizukami is to relax the electric field. ¶¶ 0007-8, 71, and 143-145. This is the same problem being solved by Schulze. Col. 6-7 at lines 62-12. Since both references teach the relaxation, or counter to an increase, of the electric filed it would have been obvious to one of ordinary skill in the art to modify Schulze by Mizukami such that Schulze 123 can be either attached or detached from Schulze 235. Thus, it would have been obvious that Schulze 235 can be in direct contact with Sculze 121.
Regarding claims 3, and 12, Schulze teaches at least in figure 6B:
wherein the semiconductor base substrate (121) includes a plurality of the floating regions (125as) disposed in a spaced apart manner from each other as the floating regions (125as).
Regarding claims 10, and 19, Schulze teaches at least in figure 6B:
wherein the semiconductor device further comprises, in the active region (610), a plurality of trenches (235) formed on the semiconductor layer (121), 
a plurality of gate electrodes (210) each formed in each of the plurality of trenches by way of a side wall of the trench and a gate insulation film (205/235),
a plurality of shield electrodes (250) each positioned between a bottom of the trench (235) and the gate electrode (210), and 
a plurality of insulation regions each extending between the gate electrode and the shield electrode (235 is between 210 and 250), and 
further extending along the side wall and the bottom of the trench thus making the shield electrode spaced apart from the side wall and the bottom, and a depth of the peripheral trench is equal to a depth of the trench (225 so fulfills this limitation).
Regarding claim 11, Schulze teaches at least in figure 6B:
wherein the semiconductor base (121) substrate further includes, on a surface of the semiconductor layer in the peripheral region, a second conductive type surface semiconductor layer (195) disposed at least one portion between the peripheral trenches disposed adjacently to each other (195 is so positioned between 235s in region 690) and having higher dopant concentration than the floating region (Schulze teaches that 125 is a p-doped region that has a doping concentration of at least 1x1017cm-3. Schulze also teaches that 195 in figure 6b is a p-doped region. Schulze does not teach what the doping of this p-doped region is. However, since both are labeled “p” it would have been obvious that they would have about the same doping concentration. Further, since the claim does not state how much the doping concentration is greater than the other the amount different could be de minimis. This de minmis amount difference could be due to standard process variation when doping the respective areas. As such it would have been obvious to one of ordinary skill in the art that during manufacturing element 125a could have less doping concentration than 195, and vice-versa. Further, one of ordinary skill int heart would know that this de minimis difference would not affect the operation of the device. As such this limitation would have been obvious to one of ordinary skill in the art.).
Regarding claim 2, 
Claim 2 contains claims 1 and 10 and additional limitations. Since the prior art already reads on claims 1 and 10, Examiner will only analyze the additional limitations below.
Schulze teaches at least in figure 6B:
the semiconductor base (121) substrate further includes, in the active region (610), a second conductive type base region (115) formed on a surface of the semiconductor layer (121) and being brought into contact with a side wall of the trench (235), 
a first conductive type source region (110) formed on a surface of the base region (115) and being brought into contact with the side wall of the trench (235), and 
a boundary floating region (125a near 610; col 7 at lines 17-28, where 125a may extend into 610) disposed in the semiconductor layer  (121) at a depth position deeper than a bottom portion of the trench (235) in a spaced-apart manner from the trench (125a closet to 610 would be spaced-apart) and having a potential in a floating state (col. 7 at lines 52-54, where 125 floats).
the boundary floating region being, as viewed in a plan view, disposed between the trench closest to the peripheral region among the plurality of trenches in the active region and the peripheral trench closest to the active region among the plurality of peripheral trenches in the peripheral region (based upon the teachings of Schulze analyzed above this limitation is taught by Schulze).
Regarding claim 20, and alternative rejection for claim 11, Schulze teaches at least in figure 6B:
wherein the semiconductor base (121) substrate further includes, on a surface of the semiconductor layer in the peripheral region, a second conductive type surface semiconductor layer (195) disposed at least one portion between the peripheral trenches disposed adjacently to each other (195 is so positioned between 235s in region 690) and having higher dopant concentration than the floating region (Schulze teaches that 125 is a p-doped region that has a doping concentration of at least 1x1017cm-3. Schulze also teaches that 195 in figure 6b is a p-doped region. Schulze does not teach what the doping of this p-doped region is. However, since both are labeled “p” it would have been obvious that they would have about the same doping concentration. Further, since the claim does not state how much the doping concentration is greater than the other the amount different could be de minimis. This de minmis amount difference could be due to standard process variation when doping the respective areas. As such it would have been obvious to one of ordinary skill in the art that during manufacturing element 125a could have less doping concentration than 195, and vice-versa. Further, one of ordinary skill int heart would know that this de minimis difference would not affect the operation of the device. As such this limitation would have been obvious to one of ordinary skill in the art.).
Regarding claim 21, and 23, the combination of Mizukami at least in figures 2, 51A-E, and Schulze at least in figure 6B teach:
a further semiconductor layer (Mizukami 103) of the first conductive type (Mizukami 103 is n+)  between the second main electrode (Schulze 320; Mizukami D/103a) and the semiconductor base substrate (Mizukami 109; Schulze 121), and 
the further semiconductor layer (Mizukami 103) has a resistance lower than the first conductive type semiconductor layer (Mizukami 103 is n+ whereas Schulze 121 is n and n-. Schulze 121 is equivalent to Mizukami 109).
Regarding claim 22,
Claim 22 contains claims 2 and 21 and additional limitations. Since the prior art already reads on claims 2 and 21, Examiner will only analyze the additional limitations below.
A lowermost portion of each of the plurality of trenches in the active region is in direct contact with the first conductivity type semiconductor layer.

the combination of Mizukami at least in figures 2, 51A-E, and Schulze at least in figure 6B teach:
A lowermost portion of all of the plurality of trenches in the active region (Schulze 235 in region 610; Mizukami 105/108) is in direct contact with the first conductivity type semiconductor layer (Mizukami 103).
Regarding claim 24, and 25, Schulze at least in figure 6B teaches:
A portion of the first conductive type semiconductor layer (Schulze 121) is disposed between the second conductive type floating region (Schulze 125a) and the second main electrode (Schulze 320).

Claims 4-7, and 13--16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze, in view of  Mizukami, in view of Yoshimochi (US 9,362,352 B2) (“Yoshimochi”).
Regarding claims 4, and 13, Schulze does not teach:
wherein in the peripheral region , a distance between the peripheral trenches disposed adjacently to each other on an active region side differs from a distance between the peripheral trenches disposed adjacently to each other on an outer peripheral side.

This is because Schulze only shows two trenches in the peripheral region of figure 6B.

Yoshimochi teaches in:
Figure 2: there can be uniform pitch between trenches in the peripheral region;
Figure 9: the pitch can decrease between trenches in the peripheral region; and
Figure 10: the pitch can increase between trenches in the peripheral region.

It would have been obvious to one of ordinary skill in the art to add more trenches as the addition of more trenches in order to better electrically isolate the marginal area (or end of the die in the termination area) from the active region. Col. 7 at lines 33-35. Further, Yoshimochi teaches why one would want uniform, pitch increase, and pitch decrease species. Col. 4-5 at lines 56-4. Thus, it would have been obvious to add a plurality more trenches in the device of Schulze, and it would have been obvious to one of ordinary skill in the to choose one of the three pitches based upon their needs and design requirements as Yoshimochi teaches that they are obvious variants of each other. 
Regarding claims 5, and 14, Yoshimochi teaches:
The limitation of claim 5 in figure 10 for the reasons give in claim 4 above.
Regarding claims 6, and 15, the combination of Schulze and Yoshimochi teach:
wherein the plurality of peripheral trenches (Schulze 235; Yoshimochi 39) are three or more peripheral trenches (Yoshimochi 39 shows more than 3), and 
the in-trench electrode (Schulze 250; Yoshimochi 48) in at least two peripheral trenches (Schulze 235) on the active region side (Schulze 610) among the plurality of peripheral trenches (Schulze 235; Yoshimochi 39) are connected with the first main electrode (Yoshimochi figures 1-2 where in figure 2 49/17 are connected to 6 (equivalent to Schulze 235 closest to 610), and figure 1 shows a plurality of trenches 49).
Regarding claims 7, and 16, the combination of Schulze and Yoshimochi teach:
wherein the floating regions (Schulze 125a) are disposed in a region where the peripheral trenches are disposed (Schulze figure 6B) as viewed in a plan view (while Schulze does not explicitly show a plan view of figure 6B it would be obvious based upon at least figure 1 of Yoshimochi and figure 1E of Schulze).

Response to Arguments
Applicant’s amendments, filed August 9, 2022, are not persuasive, and the amendments filed do not overcome the art of record.
Applicant asserts the prior art does not teach:
a plurality of peripheral trenches (Schulze 235, where Examiner will use 235 for both the trench, and the dielectric which partially fills said trench) formed on a surface of the semiconductor layer (Schulze top of 121/130) and having bottom portions covered by the semiconductor layer (Schulze bottom of 235 is covered by 121/130) in a peripheral region (Schulze 690) outside an active region (Schulze 610) where a main current path (Schulze main current path in region 610) is formed between the first main electrode (Schulze 310) and the second main electrode (Schulze 320),
However, as shown above Schulze teaches these limitations.
Applicant then states the prior art does not teach:
A lowermost portion of each of the plurality of peripheral trenches (8) is in direct contact with the first conductive type semiconductor layer (10).
However, as shown above Mizukami teaches this limitation.
	Applicant then contends that the compensation fields of Mizukami are directed to compensation fields in the active region, and not in the peripheral region as shown by Schulze. This argument is not persuasive as Mizukami is being used to show that having the compensation fields contact the trench performs the same function as when the compensation fields do not contact the trench. Therefore, one of ordinary skill in the art would understand that the compensation of fields of Schulze could be moved down such that the bottoms of the trenches in the peripherial region would not directly contact the compensation regions in the peripheral direction, but would rather contact the first conductive type semiconductor layer. In sum it would have been obvious to one of ordinary skill in the art to move around the compensation regions such that they do not need to touch the trenches either in the peripheral region or active region.
	Based upon the totality of Applicant’s argument’s it appears that Applicant is arguing that one cannot bodily incorporate the teachings of Mizukami into the teachings of Schulze. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combined teachings would have suggested to one of ordinary skill in the art that they could move the compensation regions of Schulze. Further, it would have been obvious to try to move the compensation region of Schulze as Mizukami teaches that moving the compensation regions would allow one to have the same function as not moving them.
	Lastly, Applicant’s amendments do not overcome the art of record for the reasons stated in the analysis of the claims. In addition, Examiner has included a drawing showing how the insulation layer and gate insulating layer of the prior art teaches the claimed insulation layer and gate insulating layer.

    PNG
    media_image1.png
    851
    766
    media_image1.png
    Greyscale

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822